      Case 1:20-cv-01328-CCC-CA Document 13 Filed 11/10/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

K. BERNARD SCHADE,         :                   CIVIL ACTION NO. 1:20-CV-1328
                           :
              Petitioner   :                   (Judge Conner)
                           :
        v.                 :
                           :
PENNSYLVANIA DEPARTMENT OF :
CORRECTIONS, et al.,       :
                           :
              Respondents  :

                                       ORDER

      AND NOW, this 10th day of November, 2020, upon consideration of the

petition for writ of habeas corpus, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
             § 2254 is DISMISSED as time-barred by the statute of limitations. See
             28 U.S.C. § 2244(d).

      2.     The Clerk of Court is directed to CLOSE this case.

      3.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
